                                IN THE UNITED
           Case:19-07143-MCF13 Doc#:50        STATES BANKRUPTCY
                                           Filed:12/04/20        COURT
                                                            Entered:12/04/20 15:54:20               Desc: Main
                                    FOR THE DISTRICT OF PUERTO
                                         Document Page 1 of 2  RICO

  IN RE:

   CRITSIA NAIOMY RODRIGUEZ GONZALEZ                                  CASE NO.     19-07143-MCF
                                                                      CHAPTER 13
      DEBTOR(S)

                             TRUSTEE’S UNFAVORABLE REPORT
                    ON POST CONFIRMATION MODIFIED PLAN DATED 12/1/2020

  With respect to the above-referred payment plan with a base of $28,868.00 the Trustee
   Renders the following recommendation:
                  FAVORABLE                                          X UNFAVORABLE


The liquidation value of the estate is :$ 913.68 (PV: $972.00)

The general unsecured pool is :$ 0.00

The applicable commitment period (years) is: 3


   1. [ ] FEASIBILITY 11 USC § 1325(a)(6):


   2. [ ] INSUFFICIENTLY FUNDED § 1325(b):


   3. [ ] UNFAIR DISCRIMINATION § 1322(b):


   5. [ ] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):


   4. [ ] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):


   6. [ ] DOES NOT PROVIDE FOR SECURED CREDITOR § 1325 (a)(5):


   7. [X] OTHER:

   (1)Debtor is proposing a plan of 84 months. Per recently enacted CARES ACT, provision temporarily
   modifying section 1329, more specifically, section 1329 (d)(1)(A) allows modification of Confirmed Plan – If
   currently or in the past debtor has experienced material financial hardship due, directly or indirectly to
   COVID- 19. Debtor has not demonstrated for the record on how they have been directly or indirectly
   affected. (2)Plan needs to bifurcate pre-petition and to post-petition arrears to BPPR (see claim 2-2).
   (3)Section 4.6 - Plan discloses that insurance mature on 7/2/2021; however, per insurance quote submitted
   on 2/18/2020, insurance matures on 10/19/2021. Debtor to verify.
        Case:19-07143-MCF13 Doc#:50 Filed:12/04/20 Entered:12/04/20 15:54:20                                                 Desc: Main
                                   Document Page 2 of 2
TRUSTEE'S  REPORT ON POST CONFIRMATION                                                                              Page 2 of 2
        ff_fa                                                                         ff_u
   NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s).
     Copies are available to parties in interest at the Trustee ’s Office.

   DATE: 12/4/2020
                                                                                    /s/ Pedro R Medina
   ROBERTO FIGUEROA                                                                 Pedro R Medina
                                                                                    USDC #226614
   COUNSEL FOR DEBTOR(S)
                                                                                   ALEJANDRO OLIVERAS RIVERA
                                                                                   Chapter 13 Trustee
                                                                                   PO Box 9024062, Old San Juan Station
                                                                                   San Juan PR 00902-4062
                                                                                   CMC-LV
